Citation Nr: 1124411	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES   

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.

 2.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for left knee instability.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to June 1989.

This appeal is before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.
 
The reopened claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and the issues of entitlement to increased evaluations for service-connected left knee arthritis and instability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required of him.


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision (the Veteran was notified on July 8, 2004), the RO denied the Veteran's original claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, on the basis that although the Veteran had right knee pain it had not been attributed to a diagnosed disability.

2.  Evidence added to the record since the July 2004 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Veteran filed his claim to reopen in 2004.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010)

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The record reflects that in a July 2004 rating decision, the RO denied the Veteran's claim on the basis that the evidence did not show that the Veteran's right knee pain was related to service or his service-connected left knee arthritis, status post patella tendon rupture with repair, nor was there any evidence of this disability during military service.  The RO also noted that although his post service VA examination and private treatment records noted complaints of pain in his right knee, that pain, in and of itself, was a symptom and, without actual clinical findings together with appropriate diagnosis of the etiology of the pain, cannot be service connected.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the last final denial in July 2004 includes the Veteran's service treatment records which do not show complaints of, or treatment for a right knee complaint or disability.  The evidence of record at the time of the RO's July 2004 denial also included private medical records dated in January 2004 and February 2004 which show that the Veteran complained of experiencing right knee pain.  The examiner's impression in January 2004 was right knee segmental "disfunction," sprain.  The examiner's impression in February 2004 was right knee segmental "disfunction," suspected degenerative joint disease.  The record also included a February 2004 record from Dayton Medical Imaging Center, in which the interpreting physician reported that the Veteran's right knee had a relatively high position of the patella.   Also of record in July 2004 was a June 2004 VA examination report which shows that the examiner's impression, including after reviewing x-rays, was that of right knee pain secondary to deconditioning.

The evidence added to the record since the July 2004 RO denial for a right knee disability, includes private treatment and administrative records from the Ohio Bureau of Workers Compensation dated in 2005, 2006 and 2007, which show that the Veteran received a $40,000 settlement as a result of a right knee injury that occurred in January 2005 at the Dayton Correctional Facility where he was a Correctional Officer.  Such records show that on January 5, 2005, the Veteran slipped and fell while walking down a wet embankment.  As a result of such accident, he subsequently underwent a repair of the patellar tendon rupture with repair of the patellar retinaculum.  Numerous private treatment records associated with the Veteran's Ohio Bureau of Workers Compensation claim show that during that time, physicians variously diagnosed the Veteran with right knee tendinosis, patellar alta, a small gastrocnemius bursal cyst, and/or a patellar tear.  Evidence added to the record since the July 2004 RO denial also includes an April 2008 VA examination report which shows that the examiner's impression of the Veteran's condition was that of right knee arthritis.  The examiner also noted that the Veteran indicated that he injured his right knee in January 2006 secondary to his left knee giving away at that time.

The Board finds this additional evidence is new, in that it was not previously of record at the time of the July 2004 RO denial.  The evidence is also material because it shows that since service, the Veteran complained of chronic right knee pain on numerous occasions and has been diagnosed with various right knee conditions including arthritis, tendinosis, patellar alta, a small gastrocnemius bursal cyst, and/or a patellar tear.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing right knee pain and falling as a result of his left knee giving out).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For the purpose of reopening the claim, the Veteran is presumed credible in this regard. 

The Veteran's claim was previously denied because the Veteran's right knee pain had not been attributed to a diagnosed condition.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material evidence to reopen the claim.

Thus, new and material evidence has been received, and the claim is reopened.  To this extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a right knee disability, to this extent, is granted.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

With respect to the Veteran's reopened claim for entitlement to service connection for a right knee disability, he specifically contends that such disability is due to his service-connected left knee disability.  The record shows that the Veteran has complained of experiencing right knee pain since 2004, which has been variously diagnosed as tendinosis, patellar alta, a small gastrocnemius bursal cyst, and/or a patellar tear.  The record also shows that the Veteran injured his right knee while working as a correctional officer at Dayton Correction Center in January 2005 after falling down a wet embankment.  He also contends that such accident happened as a result of his service-connected left knee giving away.  However, despite the evidence of record and the Veteran's contentions, the record does not demonstrate that the Veteran has been provided a VA examination to determine the nature and etiology of his current right knee disability(ies).  The Board finds that such an examination is necessary in order to properly adjudicate the Veteran's claim, and as such, the issue must be remanded.

The Veteran asserts that increased ratings are warranted for his service-connected left knee disabilities.  He is currently receiving a separate 10 percent evaluation, each, for the limitation of motion, and instability, that he experiences in his left knee.  The Board observes that the Veteran was afforded a VA examination to determine the current severity of his left knee disabilities in April 2008.  However, in reviewing the report from such examination, the Board observes that although the examiner indicated that the Veteran reported experiencing left knee instability and giving away, the examiner did not provide a specific opinion concerning the degree of severity of any instability or subluxation of the left knee. Therefore, to ensure that the record reflects the current overall severity of the Veteran's left knee disability, the Board finds that a new VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his right and left knee disabilities since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.
	
2.  Thereafter, the Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of all right knee disability as well as the current severity of his service-connected left knee disabilities.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

a)  With respect to the Veteran's right knee, the examiner should identify all current right knee conditions.  If it is found that the Veteran has a current right knee disability, the examiner should then be requested to furnish an opinion as to whether it is at least as likely as not that such diagnosed right knee disability is etiologically related to service.  

The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is proximately caused or aggravated by his service-connected left knee disability.   If the examiner finds that the Veteran's right knee disability has been made worse by his left knee disability, to the extent feasible, the degree of worsening should be identified.  In rendering his/her opinion, the examiner should specifically reconcile the right knee symptomology present both before and after the Veteran's January 2005 right knee injury while working at the Dayton Department of Corrections.

b)  With respect to the Veteran's left knee, the examiner should undertake range of motion studies, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain. The extent of any incoordination, weakened movement and excess fatigability on use should be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. 

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the left knee.  The examiner should also determine if the knee locks and, if so, the frequency of the locking.  

3.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


